       Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 1 of 15. PageID #: 101




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Monclova Christian Academy, et al.,                               Case No. 3:20-cv-2720

                        Plaintiffs,

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Toledo – Lucas County
Health Department,

                        Defendant.



                                        I.       INTRODUCTION

        Plaintiffs Monclova Christian Academy, St. John’s Jesuit High School & Academy,

Emmanuel Christian School, and Citizens for Community Values, doing business as the Ohio

Christian Education Network (“OCEN”) (collectively, “Plaintiffs”), filed suit against the Toledo –

Lucas County Health Department (“TLCHD”), challenging a resolution passed by TLCHD on

November 25, 2020, which prohibits schools from providing in-person instruction to certain grade

levels or allowing sports programs and extracurricular groups to utilize facilities within a school

building from December 4, 2020, at 4:00 p.m. until January 11, 2021, at 8:00 a.m. (the “TLCHD

Resolution”). (Doc. No. 1). Plaintiffs contend the TLCHD Resolution violates the Free Exercise

Clause and infringes upon Plaintiffs’ civil rights. (Id. at 23-25).

        Plaintiffs have filed a motion seeking a temporary restraining order and a preliminary

injunction prohibiting the TLCHD from enforcing the TLCHD Resolution and “allow[ing] in-
      Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 2 of 15. PageID #: 102



person learning and extracurricular activities to continue in religious school buildings.” (Doc. No. 2

at 1). Defendant filed a brief in opposition. (Doc. No. 5). On December 8, 2020, I held a

telephone conference with counsel for the parties and a court reporter. During that conference, the

parties agreed there is no need for an evidentiary hearing with respect to Plaintiffs’ request for a

temporary restraining order. At the end of the conference, I granted Plaintiffs’ request for leave to

file a reply memorandum. Plaintiffs filed their brief in reply and request for oral argument on

December 10. (Doc. No. 7). Having reviewed the parties’ well-considered arguments in their briefs,

I conclude oral argument is not necessary, and deny Plaintiffs’ request.

        For the reasons stated below, I deny Plaintiffs’ motion for a temporary restraining order.

                                        II.     BACKGROUND

        A year like none in recent history promised a school year unlike any other. In March of

2020, as Ohio saw its first confirmed cases of Covid-19, Ohio Governor Mike DeWine ordered all

schools in Ohio to cease in-person instruction beginning on March 16, and to provide all students

with their schoolwork through an internet platform (a method which became known as a virtual

model).1 The closure order, which initially was for a period of three weeks, eventually extended

through the balance of the 2019-2020 school year.2

        School systems and county health departments spent the summer months developing safety

protocols for students and staff, including mandatory mask-wearing, social distancing, strict

monitoring of symptoms consistent with Covid-19, isolation periods for those with known




1
  https://governor.ohio.gov/wps/portal/gov/governor/media/news-and-media/announces-
school-closures
2
 https://www.cleveland.com/coronavirus/2020/04/ohio-k-12-schools-closed-the-rest-of-the-
school-year-gov-mike-dewine-says.html
                                                    2
      Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 3 of 15. PageID #: 103



infections and quarantine periods for those exposed to known infections, and the reporting by

school systems of data on the numbers of known infections and those in quarantine.3

       While, in early August, the TLCHD recommended schools begin the 2020-2021 school year

in a virtual learning model, the TLCHD also allowed both public and private schools to propose and

follow individualized plans for educating students while following public-health guidelines.4 St.

John’s, which began in-person instruction on July 27, 2020, continued doing so. Emmanuel

Christian began in-person instruction on August 19. Many other schools within Lucas County

followed suit, though others adopted a part in-person / part virtual “hybrid” model.5

       In the fall of 2020, like many counties in Ohio, Lucas County began to see an increase in the

overall number of confirmed Covid-19 infections, as well as in the number of hospital admissions,

emergency room visits, ventilators used, and outpatient visits necessitated by Covid-19 cases.

Schools in Lucas County felt the strain of these increases, as rising numbers of infections affecting

both staff and students caused several districts within Lucas County to move their classes from an

in-person or a hybrid model to a fully-virtual model.6

       Other school systems, including the Plaintiff-schools, were able to continue providing in-

person instruction. The Plaintiff-schools allege they have had particular success in following public-

health protocols to limit or prevent the spread of Covid-19 among their school populations. As of



3
   https://www.dispatch.com/story/news/local/2020/06/29/ohio-school-reopening-guidelines-
will-be-flexible-dewine-says/112798046/
4
 See https://www.toledoblade.com/local/education/2020/08/06/toledo-lucas-county-health-
board-recommends-remote-learning-coronavirus/stories/20200806133 (last accessed December 9,
2020).
5
  https://www.13abc.com/2020/08/06/lucas-co-schools-recommended-to-go-virtual-by-health-
board/
6
   https://www.toledoblade.com/local/education/2020/11/09/tps-to-return-to-full-virtual-
learning-as-pandemic-worsens/stories/20201109125
                                                   3
         Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 4 of 15. PageID #: 104



the drafting of the Complaint, St. John’s had reported only 13 students and 6 faculty and staff

members tested positive during the 77-day period in which St. John’s has provided in-person

instruction, while Emmanuel Christian had reported 10 students, 1 faculty member, and 1 volunteer

tested positive during their 68-day period of in-person instruction.7 (Id. at 17, 22). Both schools

state none of these infections was the result of transmission or spread within the school buildings.

         As cases increased in Lucas County, however, the TLCHD also began looking ahead. The

TLCHD noted there had been few cases documented of in-school transmission of Covid-19 within

Lucas County schools, but also noted “as community spread increases[,] so does the risk for

transmission of COVID within schools.” (Doc. No. 1-3 at 1). As of the date of the TLCHD

Resolution, the average number of daily cases within Lucas County exceeded 230 and the percentage

of positive test results from the community was between 15 and 20%. (Id.). Both of these data

points exceeded the Center for Disease Control’s highest-risk indicators of 200 or more daily cases

and a positivity rate of 10% or greater. (Id.). Moreover, Lucas County had more than 500 cases per

100,000 residents, over 5 times the CDC’s high-incidence population rate of 100 cases per 100,000

residents. (Id.).

         Citing data concerning a lag in receiving testing results for suspected Covid-19 cases, the

attendant delay in beginning contact tracing of individuals who test positive, and “a noted increase in

disease within the community . . . starting 7-10 days following observed holidays,” the TLCHD

concluded the anticipated continued increase driven by community spread and the upcoming

Thanksgiving, Christmas, and New Year’s holidays foreshadowed a “significant burden of new

cases” within Lucas County. (Doc. No. 1-3 at 1-2). The TLCHD decided greater restrictions were

necessary to “mitigate the potential increase of COVID cases in our schools and our community.”

(Id.).


7
    Plaintiffs do not provide similar information for Monclova Christian.
                                                    4
       Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 5 of 15. PageID #: 105



        On November 25, 2020, TLCHD ordered, pursuant to Ohio Revised Code § 3707.26:

        All Lucas County Schools, including public, private, charter[,] and parochial schools .
        . . [to] close all school buildings from December 4, 2020 at 4:00 pm to January 11,
        2021 at 8:00 am. . . . Due to anticipated issues with students in grades K-6 (unless
        the school configuration is grades K-8 who can follow K-6 orders), schools may
        remain open but may only open those facilities required to provide in-person
        education for students in those grades. . . .

        Schools may open to hold religious educational classes or religious ceremonies.
        Education for Grades 7-12 (or 9 to 12 depending on school configuration) will be
        virtual from December 4th until January 11th. All school buildings may open to
        hold exams, [to permit] staff to provide virtual instruction and for special needs
        education requiring in person instruction. These dates were chosen to limit the
        number of times students will need to switch between virtual and in-person learning
        models due to holiday breaks that schools have already scheduled.

(Doc. No. 1-3 at 3). The TLCHD Resolution also prohibited “all sports and extracurricular

activities . . . from utilizing any school building interior space for practice or contests during this

same period.” (Id.).

        Plaintiffs do not challenge the TLCHD’s statutory authority to enter the TLCHD

Resolution. They contend, however, that the TLCHD Resolution impermissibly burdens their

religious freedoms.

                                           III.    STANDARD

         The movant bears the burden of demonstrating that a temporary restraining order is

warranted under Fed. R. Civ. P. 65(b). See Jane Doe v. Barron, 92 F. Supp.2d 694, 695 (S.D. Ohio

1999). In determining whether to issue a temporary restraining order or a preliminary injunction, I

must examine and weigh the following four factors: (1) whether the moving party has shown a

strong likelihood of success on the merits; (2) whether the moving party will suffer irreparable harm

if the injunction is not issued; (3) whether the issuance of the injunction would cause substantial

harm to others; and (4) whether the public interest would be served by issuing the injunction.

Overstreet v. Lexington–Fayette Urban County Government, 305 F.3d 566, 573 (6th Cir. 2002); McPherson v.

Michigan High School Athletic Ass’n, 119 F.3d 453, 459 (6th Cir. 1997) (en banc).

                                                     5
       Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 6 of 15. PageID #: 106



                                            IV.     ANALYSIS

        A.      OVERTLY-DIFFERENT TREATMENT OF RELIGION

        The First and Fourteenth Amendments prohibit state government from making laws

“respecting an establishment of religion, or prohibiting the free exercise thereof[.]” U.S. Const.

amend. I; Cantwell v. Connecticut, 310 U.S. 296, 303 (1940) (“The First Amendment declares that

Congress shall make no law respecting an establishment of religion or prohibiting the free exercise

thereof. The Fourteenth Amendment has rendered the legislatures of the states as incompetent as

Congress to enact such laws.”). The Free Exercise Clause “protects religious observers against

unequal treatment” and prohibits the State from “penaliz[ing] religious activity by denying any

person an equal share of the rights, benefits, and privileges enjoyed by other citizens.” Espinoza v.

Montana Dep’t of Rev., 140 S.Ct. 2246, 2254-55 (2020) (quoting Trinity Lutheran Church of Columbia, Inc.

v. Comer, 137 S.Ct. 2012, 2021 (2017), and Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439,

449 (1988)).

        It is well-settled, however, that the Free Exercise Clause does not shield any and all religious

practices from falling within the ambit of government regulation. While laws which target “religious

beliefs as such [are] never permissible,” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520, 533 (1993), the Supreme Court’s Free-Exercise jurisprudence adheres to “the general

proposition that a law that is neutral and of general applicability need not be justified by a

compelling governmental interest even if the law has the incidental effect of burdening a particular

religious practice.” Id. at 531. Laws which fail to “satisfy these requirements must be justified by a

compelling governmental interest and must be narrowly tailored to advance that interest.” Id. at

531-32. This standard of justification is commonly referred to as “strict scrutiny.”

        Plaintiffs begin with the presumption that strict scrutiny applies – that TLCHD must choose

the “least restrictive, constitutionally-inoffensive way of controlling community spread.” (Doc. No. 1


                                                     6
       Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 7 of 15. PageID #: 107



at 6). They do so, however, by shifting focus to their felt burden and away from the plain language

of the TLCHD Resolution. Plaintiffs assert, for instance, that “[t]he terms of the Resolution are

clear: all in-person schooling at parochial schools for Grades 7-12 (or 9-12 depending on school

configuration) must end regardless of whether the parochial school is taking safety precautions,

practicing social distancing, or implementing appropriate hygiene standards. At the same time, other

secular activities and in-person schooling at parochial schools through K-6 (or K-8 depending on

school configuration) are not prohibited.” (Doc. No. 1 at 23 (all emphases added except first)).

        While the TLCHD Resolution treats grade levels differently, it does so for all schools. It

does not “single out” parochial schools for harsher treatment than secular schools receive.8 Roman

Catholic Diocese of Brooklyn v. Cuomo, --- S. Ct. ---, 2020 WL 6948354, at *1 (Nov. 25, 2020). The

TLCHD Resolution expressly applies to “[a]ll Lucas County Schools, including public, private,

charter[,] and parochial schools . . . .” (Doc. No. 1-3 at 3). The TLCHD’s “reasons for suspending

in-person instruction apply precisely the same” to all schools in Lucas County. Commonwealth of Ky. v.

Beshear, --- F.3d ---, 2020 WL 7017858, at *3 (6th Cir. Nov. 29, 2020). Therefore, strict scrutiny does

not apply.

         The nature of Plaintiffs’ arguments stems in part from their assertion that the educational

courses they offer to their students are inextricably intertwined with their religious beliefs and,

therefore, to prohibit Plaintiffs from holding classes in the manner in which they believe is most

consistent with the tenets of their faith is to interfere with the free exercise of their faith. (See, e.g.,

Doc. No. 2 at 8 (“[T]he Resolution prohibits Plaintiffs from educating their children according to

the tenets of their faith. . . . Providing religious education is a core part of the religious freedom

protected by the First Amendment, and TLCHD’s Resolution plainly burdens such freedom.”)).



8
  Instead, as I noted above, the only express reference to religion is the carve-out permitting
schools to “open to hold religious educational classes or religious ceremonies.” (Doc. No. 1-3 at 3).
                                                       7
       Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 8 of 15. PageID #: 108



The Sixth Circuit recently addressed this line of argument while considering a substantially-similar

school closure order issued by the Governor of Kentucky, making clear that a plaintiff’s “‘sincerely

held religious belief’ regarding in-person schooling . . . is not determinative where there is a neutral

rule of general applicability, as there is here . . . .” Commonwealth v. Beshear, 2020 WL 7017858, at *2

(citing Employment Div., Dep't of Human Res. of Oregon v. Smith, 494 U.S. 872 (1990)).

        Plaintiffs attempt to distinguish Commonwealth v. Beshear by arguing there are “critical

difference[s]” between the Kentucky Governor’s order and the TLCHD Resolution and that

Plaintiffs’ allegations are different from those made by the plaintiff-school in Commonwealth v. Beshear.

(Doc. No. 7 at 5-9). Plaintiffs argue that, as a result of these differences, the Sixth Circuit’s decision

in that case is not dispositive of Plaintiffs’ claims. (Id.). I do not find these arguments persuasive.

        First, I have treated Commonwealth v. Beshear as persuasive, rather than binding, authority. The

Sixth Circuit applied Supreme Court and Circuit precedent to the facts of the case before it in order

to reach its conclusion about the likelihood the plaintiffs in that case would succeed on the merits of

their claims. I have independently done the same.

        Next, while Plaintiffs point out that the Governor, and not a health department, ordered the

closure of Kentucky schools, this is irrelevant. As Plaintiffs acknowledge, the TLCHD has the

statutory authority under Ohio Revised Code § 3707.26 to order schools to close, and the TLCHD

does not need to wait for Governor DeWine or another county health department to act. (See Doc.

No. 7 at 6). Nor is it relevant that the TLCHD Resolution did not specifically cite a statewide State

of Emergency. (Id.). Section 3707.26 neither explicitly nor implicitly contains such a requirement.

        Further, the alleged “substantive[]” differences between the Kentucky order and the

TLCHD Resolution are no more than technical. (Doc. No. 7 at 7-8). Plaintiffs do not explain why

the Kentucky order could be found valid because it ordered virtual schooling beginning at grade 6

but the TLCHD Resolution is invalid because it begins with grade 7 or 9. (Id.). While Plaintiffs note


                                                    8
       Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 9 of 15. PageID #: 109



Kentucky schools “may provide group in-person targeted services,” (id.) they neither identify the

content of this terminology nor do they acknowledge the specific exceptions in the TLCHD

Resolution permitting school buildings to be open for exams and “for special needs education

requiring in person instruction.” (Doc. No. 1-3 at 3). Plaintiffs also do not explain why the

prohibition on the use of school buildings for sports or extracurricular activities renders the

TLCHD Resolution invalid by comparison to the Kentucky order. (Doc. No. 7 at 7).

        Finally, Plaintiffs’ argument that their complaint contains allegations not contained in the

complaint in Commonwealth v. Beshear also falls short. Plaintiffs identify only one difference

specifically addressing the free exercise of religion – “Plaintiffs’ Verified Complaint specifically

explains that faith-based instruction is an ‘act of worship,’ while the Danville Complaint merely

suggests that faith-based instruction is a religious calling.” (Doc. No. 7 at 8). I already have noted

that Plaintiffs’ sincerely-held religious belief “is not determinative where there is a neutral rule of

general applicability, as there is here, any more than it would have been determinative in Smith, 494

U.S. 872 . . . .” Commonwealth v. Beshear, 2020 WL 7017858, at *2.

        These allegedly “critical difference[s]” are merely distinctions without a difference and do

not undermine the facial neutrality or general applicability of the TLCHD Resolution.

        B.      IMPLICITLY-DIFFERENT TREATMENT OF RELIGION

        It of course is true that a facially neutral and generally applicable law in practice may

discriminate against religious activity “due to exceptions for comparable secular activities.” Roberts v.

Neace, 958 F.3d 409, 413 (6th Cir. 2020). The TLCHD Resolution, however, contains no such

exceptions. To the contrary, any exception contained in the Resolution which treats secular and

religious activities differently offers greater protections for religious activities. (See, e.g., Doc. No. 1-3

at 3 (“Schools may open to hold religious educational classes or religious ceremonies.”)).




                                                      9
      Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 10 of 15. PageID #: 110



        Plaintiffs argue “operating a ‘private religious school’ is not a distinct venture that courts can

analytically separate from worship or other aspects of religious exercise.” (Doc. No. 2 at 8 (citation

omitted)). Because their educational mission is like a worship service, Plaintiffs argue, the TLCHD

Resolution has the practical effect of “treat[ing] worship services differently from other activities

that involve extended, indoor gathering of large groups of people.” Calvary Chapel Dayton Valley v.

Sisolak, 140 S. Ct. 2603, 2605 (2020) (Alito, J., dissenting).

        While, as Plaintiffs note, TLCHD has not ordered gyms, tanning salons, or casinos to close,

(Doc. No. 1 at 5-6), these are not the relevant “comparable secular activities.” Instead, the

comparable secular activities are educational classes offered by all other schools in Lucas County.

These specific environments have substantially similar groupings and movements of individuals.

Emmanuel Christian, St. John’s, and Monclova Christian are prohibited from offering in-person

instruction to grades 9-12 (or grades 7-12) along with all other Lucas County schools “because the

reasons for suspending in-person instruction apply precisely the same to them.” Commonwealth v.

Beshear, 2020 WL 7017858, at *3. The TLCHD’s decision to address schools specifically and not a

larger universe of public and social activities “in no way correlate[s] to religion.” Id.

        Moreover, the fact that the TLCHD Resolution impacts the Plaintiffs’ sincerely held belief in

the necessity of integrating educational instruction and face-to-face interaction does not mean that

the Plaintiffs’ religious practices are unduly burdened by the TLCHD Resolution. The biblical

principles Plaintiffs point to are not limited in their application. As Plaintiffs say, these principles

are to guide all of a Christian’s life, not just the portion spent during the compulsory school years.

(See, e.g., Doc. No. 2 at 3 (“Consistent with 1 Thessalonians 5:17 (“pray without ceasing”), prayer is a

regular part of Monclova Christian’s school day, whether in classes, chapel services, or interacting

with students in the hallways or classrooms.”); id. (“Monclova Christian makes every effort to point

students to a dependency on Christ in every situation in life, whether that situation is intellectual or


                                                     10
        Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 11 of 15. PageID #: 111



interpersonal.”); id. at 7 (“The act of worship (or engaging in physical or mental acts to honor God)

takes many forms beyond singing songs in the assembled company of other believers.”)).

         Plaintiffs’ arguments, therefore, would extend to prohibit the government from regulating

any aspect of a Christian’s public life because, as Plaintiffs’ mission statements make clear, the

purpose of providing “a biblical foundation for . . . students” is to prepare students “to exemplify

Christ [and] make Biblically-based decisions” throughout an individual’s life, and not only during the

schools years. Thus, a Christian business would be exempt from minimum wage and maximum

hour laws,9 while Christians in states where officials have issued Covid-19-related orders closing

restaurants for in-person dining could not be prohibited from gathering to share a meal in one of

those restaurants.10

         More closely to the issue at stake in this case, Plaintiffs’ arguments would mean States could

not mandate that students attending parochial schools receive the equivalent number of hours

required of public-school students or require that parochial schools provide courses in specific

subjects. See Ohio Rev. Code § 3321.07 (“If any child attends upon instruction elsewhere than in a

public school such instruction shall be in a school which conforms to the minimum standards

prescribed by the state board of education. The hours and term of attendance exacted shall be

equivalent to the hours and term of attendance required of children in the public schools of the

district.”).

         While Plaintiffs may respond that those types of governmental restrictions fall outside the

parties’ dispute in this case, the religious-freedom principles underlying Plaintiffs’ arguments here are

subject to the same countervailing limitations. Cf. Smith, 494 U.S. 872 (Oregon statute criminalizing



9
     “Whatever you do, work heartily, as for the Lord and not for men.” Colossians 3:23 (ESV).
10
   “So, whether you eat or drink, or whatever you do, do all for the glory of God.” 1 Corinthians
10:31 (ESV).
                                                   11
      Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 12 of 15. PageID #: 112



possession of a controlled substance did not violate the Free Exercise rights of respondents who

ingested peyote as part of a religious ceremony because the challenged law was neutral and generally

applicable); United States v. Lee, 455 U.S. 252, 254 (1982) (The Free Exercise Clause does not prohibit

the government from requiring that taxpayers pay Social Security taxes even “when [the] payment of

taxes and receipt of benefits violate[s] the taxpayer’s religion.”) A religious institution’s sincerely

held beliefs, including beliefs about the best way to fulfill the institution’s mission, do not provide

the institution with “a general immunity from secular laws.” Commonwealth v. Beshear, 2020 WL

7017858, at *3 (quoting Our Lady of Guadalupe Sch. v. Morrissey-Berru, --- U.S. ---, 140 S. Ct. 2049, 2060

(2020)); see also Ward v. Polite, 667 F.3d 727, 738 (6th Cir. 2012) (“[P]ublic authorities may enforce

neutral and generally applicable rules and may do so even if they burden faith-based conduct in the

process.”).

        While Plaintiffs do not expressly invoke the ministerial exception,11 they rely heavily on the

Supreme Court’s decision in Our Lady of Guadalupe School. (See Doc. No. 2 at 7-8). In that decision,

the Supreme Court held a court could not adjudicate the employment disputes between the schools

and teachers involved in the two cases before the Court, noting “[t]he religious education and

formation of students is the very reason for the existence of most private religious schools, and

therefore the selection and supervision of the teachers upon whom the schools rely to do this work

lie at the core of their mission.” Our Lady of Guadalupe Sch., 140 S. Ct. at 2055.

        While the Court “recognized the ‘close connection that religious institutions draw between

their central purpose and educating the young in the faith,’” (Doc. No. 2 at 8 (quoting Our Lady of

Guadalupe Sch., 140 S. Ct. at 2066)), this case does not involve an internal dispute between the



11
    The ministerial exception “protect[s] [the] autonomy [of religious institutions] with respect to
internal management decisions that are essential to the institution’s central mission.” Our Lady of
Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020).

                                                    12
      Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 13 of 15. PageID #: 113



Plaintiff-schools and the teachers those schools employ about whether a virtual learning model is an

appropriate model of instruction. Rather, it involves the authority of the State to regulate a

parochial school in the same manner it regulates a secular school. The Free Exercise Clause does

not prohibit such regulations so long as the regulation does not overtly or covertly target religious

conduct for discriminatory treatment. Lukumi, 508 U.S. at 534.

        Plaintiffs also argue strict scrutiny applies to a neutral and generally applicable law where that

law burdens religion and another constitutionally protected right, such as the right of parents to

direct the education of their children. (Doc. No. 7 at 2-3 (quoting Smith, 494 U.S. at 881)). Plaintiffs

did not allege a violation of this fundamental right in their complaint and did not mention it in their

briefing until raising it for the first time in their reply brief. Plaintiffs also have not identified any

case in which a court has held a school closure order like the one at issue in this case implicates a

parent’s right to direct a child’s education. See Pierce v. Soc'y of the Sisters of the Holy Names of Jesus &

Mary, 268 U.S. 510, 535 (1925) (“The fundamental theory of liberty . . . excludes any general power

of the state to standardize its children by forcing them to accept instruction from public teachers

only.”). Nor has my research uncovered any.

        Further, Plaintiffs do not explain how a temporary prohibition on in-person instruction on

grades 7 (or 9) through 12 at all schools in Lucas County directly and substantially interferes with

this parental right. See St. Joan Antida High Sch. Inc. v. Milwaukee Pub. Sch. Dist., 919 F.3d 1003, 1009

(7th Cir. 2019). In that case, the Seventh Circuit ruled that a busing policy which caused some

families not to send their children to the plaintiff school did not constitute a direct and substantial

burden on parental rights. Id. By contrast, Plaintiffs offer only a passing reference to an alleged

burden on parental rights. Even if I consider Plaintiffs’ late submission, they fail to show the

conclusory assertion of the violation of a parent’s right to direct a child’s education is sufficient to

trigger strict scrutiny.


                                                       13
      Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 14 of 15. PageID #: 114



        Plaintiffs also argue the TLCHD Resolution violates the First Amendment because it treats

students in grades kindergarten through 6 differently than students in grades 7 through 12. (Doc.

No. 2 at 13). Plaintiffs do not identify the alleged infringement on the Free Exercise Clause this

distinction creates. Moreover, Plaintiffs’ disagreement with the TLCHD’s policy decision does not

amount to a demonstration that that policy lacks a rational basis. The TLCHD Resolution

specifically cites data indicating “the rate of infection is twice as high in children aged 12-17 years as

it is among 5-11-year-olds . . . [and that] those in grades 7 through 12 do have a greater potential to

spread COVID due to the way classes are structured (moving from class to class) . . . .” (Doc. No.

1-3 at 2).

        Finally, Plaintiffs also point to the actions, omissions, and comments of other state and

federal governmental offices to challenge the wisdom of TLCHD’s Resolution. They contend

TLCHD has overreached because Ohio Governor Mike DeWine has not ordered schools to close

despite “continually express[ing] concern about community spread,” and that the Ohio State Board

of Education and the Centers for Disease Control have not recommended schools be closed in

order to limit community spread. (Doc. No. 1 at 6-7). As I noted above, however, Plaintiffs do not

contend that the TLCHD lacks the authority to order schools to close.

                                         V.       CONCLUSION

        While Plaintiffs’ frustration with the school-closure order no doubt is genuine, the terms of

the TLCHD Resolution apply as equally to Plaintiffs as they do to public schools in Lucas County

which also continued to offer in-person instruction until the TLCHD Resolution compelled those

schools to switch to a virtual learning model as well. I conclude Plaintiffs are unlikely to succeed on

their claims and that the “unlikelihood of success on the merits is determinative” of Plaintiffs’

motion for a temporary restraining order. Commonwealth v. Beshear, 2020 WL 7017858, at *4.




                                                    14
      Case: 3:20-cv-02720-JJH Doc #: 9 Filed: 12/14/20 15 of 15. PageID #: 115



        For the reasons stated above, I deny Plaintiffs’ motion for a temporary restraining order.

(Doc. No. 2).

        No later than December 16, 2020, the parties shall submit a joint status report to my

chambers via email regarding the next steps concerning Plaintiffs’ motion for a preliminary

injunction, including a proposed timeline for any pre-hearing briefing and the need for limited

discovery prior to a hearing on Plaintiff’s preliminary injunction request.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   15
